Case 6:20-cv-00660-JDK Document 30-3 Filed 01/01/21 Page 1 of 2 PagelID#: 381

The Washington Post

Sen. Hawley announces he will contest certification of
electoral college vote

¥ John Wagner

Dec, 30, 2020 at 11:24 a.m. EST

Sen. Josh Hawley (R-Mo.) announced Wednesday that he would object next week when Congress convenes to certify

the electoral college vote, a move that all but ensures at least a short delay in cementing President-elect Joe Biden’s
victory. .
President Trump has repeatedly suggested congressional intervention as a last-ditch way to reverse the election

results, despite opposition from Senate Majority Leader Mitch McConnell (R-Ky.) and other leading Republicans, who

have conceded it is bound to fail and will put their members in an awlovard position.
In astatement, Hawley said he feels compelled to put a spotlight on purported election irregularities.

“At the very least, Congress should investigate allegations of voter fraud and adopt measures to secure the integrity of

our elections. But Congress has so far failed to act,” Hawley said.

Any member of the House, joined by a member of the Senate, can contest the electoral votes on Jan. 6. The challenge

prompts a floor debate followed by a vote in each chamber.

Trump will inevitably lose that vote, given that Democrats control the House and a number of Senate Republicans have
publicly recognized Biden’s victory, including Sen. Mitt Romney (Utah), who has called Trump’s refusal to accept the

election dangerous.

Even in the unlikely event that Trump were to prevail in the Senate, where Vice President Pence would be in position

to cast a tie-breaking vote if needed, the challenge still would fail given the House vote.

Still, a number of Republican members of the House, led by Rep. Mo Brooks (R-Ala.) and encouraged by the president,
have said they plan to challenge votes in swing states where they have made unfounded allegations that the vote was

marred by fraud.
Prior to Hawley’s announcement, one incoming Republican senator, newly elected Tommy Tuberville of Alabama, has

said he is considering signing on, as well.

Hawley has been mentioned as a potential 2024 presidential candidate, and his move is certain to appeal to Trump

supporters and parts of the Republican base.

EXHIBIT C

 

[up NEWSLETTER | WEEKDAYS |
A 5-minute breakdown to track the presidential transition sign up >

 
Case 6:20-cv-00660-JDK Document 30-3 Filed 01/01/21 Page 2 of 2 PagelID #: 382

Trump, nevertheless, has played up what is usually a ceremonial milestone as a potential turning point in his quest to
reverse the election results.

“See you in Washington, DC, on January 6th, Don’t miss it,” Trump tweeted Sunday.
Meanwhile, a lawsuit filed Sunday by U.S. Rep. Louie Gohmert (R-Tex.) and several Arizona Republicans against

Pence attempts to get a federal judge to expand Pence’s power to affect the outcome.

Rosalind 8S. Helderman and Tom Hamburger contributed to this report.

 

| WW) NEWSLETTER | WEEKDAYS |

A 5-minute breakdown to track the presidential transition signup >

 

 
